Case: 1:14-cv-01437 Document #: 446 Filed: 10/30/19 Page 1 of 1 PageID #:7313

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Gregory Greene, et al.
                                 Plaintiff,
v.                                                     Case No.: 1:14−cv−01437
                                                       Honorable Gary Feinerman
Mark Karpeles, et al.
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 30, 2019:


        MINUTE entry before the Honorable Gary Feinerman:Motion hearing held. For
the reasons and to the extent stated on the record, Plaintiff's motion to compel production
of documents responsive to Plaintiff's first set of requests for documents [437] granted in
part and denied in part. By noon Toyko time on 11/4/2019, Defendant Karpeles shall
produce to Plaintiff all documents (paper or electronic) responsive to Plaintiff's document
requests that he received from the Japanese bankruptcy trustees. A further order will
address the documents Plaintiff received from the Japanese public prosecutor.Mailed
notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
